IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                      December 4, 2007 Session

             LINDA JEAN COOK (RAMSEY) V. LARRY DEAN COOK

                      Appeal from the Chancery Court for Jefferson County
                                        No. 93-212




                                   No. E2007-00750-COA-R3-CV
                                        Filed February 29, 2008




Charles D. Susano, Jr., J., dissenting.

        The parties in this case have struggled mightily for many years to fashion a court order that
the plan administrator would find legally acceptable as a qualified domestic relations order under the
applicable federal statutory scheme. Apparently, their efforts to date have been unsuccessful. The
trial court and the majority opinion place a great deal of emphasis and significance on the proposed
qualified domestic relations order of November 21, 1995. I do not. It seems to me that all of the
proposed qualified domestic relations orders are totally lacking in legal effect. None were accepted
by the plan administrator and, hence, even though signed by the court and the parties and/or their
counsel, they are without legal efficacy.

         When I read the parties’ MDA, I reach two conclusions regarding the intent of the parties:
first, that the parties intended that the division of Husband’s account in the First Tennessee National
Corporation Savings Plan would occur as of October 22, 1993, the date of the dissolution of this
marriage; and, second, that whatever was in Husband’s share of that Plan as of that date would
belong two-thirds to Husband and one-third to Wife. If the parties had been able to craft an
acceptable qualified domestic relations order shortly after the date of the divorce, the plan
administrator surely would have segregated one-third of the stock of the First Tennessee National
Corporation1 into a separate account for Wife. Apparently, her segregated stock would have
amounted at that time to 660.66 shares. Over the past 14 years plus, those shares have grown
substantially in number and value. I believe Wife is entitled to the segregation of whatever her one-
third interest would have been, both in form and amount, as if the segregation had occurred as of the
date of the divorce. In my judgment, whatever those shares have now grown to – by dividend, stock
split, or the like – Wife is entitled to the initial shares and the additional shares resulting from the

        1
         Apparently, 97% of Husband’s account was in the stock of First Tennessee National Corporation. As I
understand the record, W ife makes no claim to the other 3%.
growth. I find the approach of the trial court and the majority opinion to be contrary to the parties’
intent and patently and fundamentally unfair to Wife.

       Accordingly, I respectfully dissent.



                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE




                                                 -2-